UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2336



TONY LOVETTE,

                                              Plaintiff - Appellant,
          and


RUDOLPH S. SCOTT, JR.; JULIUS C. HIGGINS,

                                                          Plaintiffs,

          versus


SONOCO PRODUCTS COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-437-3-17)


Submitted:   March 9, 2001                  Decided:   March 23, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Cletus K. Okpalaeke, OKPALAEKE LAW FIRM, Columbia, South Carolina,
for Appellant. James M. Powell, Linda B. Rogers, HAYNSWORTH, BALD-
WIN, JOHNSON & GREAVES, L.L.C., Greensboro, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tony Lovette appeals the district court’s order granting

summary judgment in favor of his former employer, Sonoco Products

Company, in his civil action alleging employment discrimination and

wrongful termination. We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we affirm on the

reasoning of the district court. See Lovette v. Sonoco Prods. Co.,

No. CA-99-437-3-17 (D.S.C. Sept. 11, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2